United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2746
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Derek David Metzger

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                       for the District of North Dakota
                                ____________

                          Submitted: February 23, 2022
                            Filed: February 28, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       The district court1 revoked Derek David Metzger’s supervised release and
sentenced him to 8 months of imprisonment followed by 3 years of supervised
release. Metzger now appeals his sentence on both procedural and substantive

      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
grounds. Because Metzger did not raise the issue of procedural error before the
district court, we review it for plain error and review the substantive reasonableness
of his sentence for abuse of discretion. United States v. Trung Dang, 907 F.3d 561,
564 (8th Cir. 2018).

       Metzger relies on our decision in United States v. Lovelace, 565 F.3d 1080
(8th Cir. 2009), to support his contention that the district court committed plain
procedural error by relying on previously undisclosed information at sentencing. To
warrant reversal, Metzger must show an error that is plain and both affects his
substantial rights and seriously affects the fairness, integrity, or public reputation of
judicial proceedings. United States v. Becker, 636 F.3d 402, 405–06 (8th Cir. 2011).
Metzger does not meet the plain error standard. Assuming without deciding there
was an error that was plain, Metzger has failed to meet his burden in showing the
purported error affected his substantial rights. See United States v. Anderson, 664
F.3d 758, 768–69 (8th Cir. 2012).

      Furthermore, the district court did not impose an unreasonable sentence. It
properly considered Chapter 7 of the United States Sentencing Guidelines Manual
(“Guidelines”) and the 18 U.S.C. § 3553(a) sentencing factors, gave appropriate
reasons for its decision, and imposed a sentence at the bottom of the Guidelines
range of 8 to 14 months of imprisonment. United States v. DaCruz-Mendes, 970
F.3d 904, 910 (8th Cir. 2020) (“We presume sentences within the Guidelines
recommended range are reasonable.”); United States v. Ballard, 872 F.3d 883, 885
(8th Cir. 2017) (“The district court has wide latitude to weigh the § 3553(a) factors
in each case and assign some factors greater weight than others in determining an
appropriate sentence.”).

      Accordingly, we affirm.
                     ______________________________




                                          -2-